Exhibit 10.2

EXECUTION COPY

PURCHASE AGREEMENT

          This PURCHASE AGREEMENT (this “Agreement”) is made as of the 26th day
of May, 2009 by and among CADENCE II, LLC DBA NETWORK CADENCE, a Colorado
limited liability company (“Company”), and MR. PAT BURKE and MS. ANN BURKE,
individual residents of the State of Colorado (collectively, “Sellers”).

WITNESSETH

          WHEREAS,Company wishes to purchase from Sellers, and Sellers wish to
sell and transfer to Company, one hundred percent (100%) of Sellers’ collective
limited liability company interests (the “Interests”) of Company, on the terms
and conditions hereinafter set forth (the “Transaction”).

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I
DEFINITIONS

          1.1. Definitions. In addition to the other defined terms herein, the
following terms shall have the following meanings for the purposes of this
Agreement:

          “Closing” shall mean the date set forth above in the preamble of this
Agreement.

          “Lien” shall mean any mortgage, lien (except for any lien for taxes
not yet due and payable), charge, restriction, pledge, security interest,
option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance.

          “Person” means any individual, organization, corporation, partnership,
joint venture, entity, enterprise, firm or business.

          “Business Day” means any day other than a Saturday, Sunday or day
which shall be in the State of Colorado a legal holiday or day on which banking
institutions are required or authorized to close.

--------------------------------------------------------------------------------



ARTICLE II
SALE AND PURCHASE

          2.1. Sale and Purchase of the Interests. At Closing, Company shall
purchase from Sellers, and Sellers shall sell and transfer to Company, the
Interests, free and clear of all Liens. As consideration for Sellers’ Interests,
Company shall pay Sellers a sum of $3,400,000 (the “Purchase Price”). The
Purchase Price shall consist of $600,000 cash due at Closing and a $2,800,000
promissory note (the “Note”) delivered to Sellers at Closing, a copy of which
Note is attached hereto as Exhibit A.

          2.2. Transfer of Certain Assets. At Closing, Sellers shall sell
transfer and assign to Company, all Seller’s right, title and interest in the
contracts described on Schedule A (the “Assigned Contracts”), which are
contracts of the Company, but for administrative convenience, are held in the
name of Sellers. Company hereby assumes and shall pay, discharge and perform
when due all obligations and liabilities of Sellers under the Assigned
Contracts. Company shall pay all fees, costs and expenses as may be necessary
and appropriate to transfer the Assigned Contracts to Company, including the
cost of obtaining third-party consents.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS

          Sellers, jointly and severally, hereby represent and warrant to
Company the following as of Closing:

          3.1. Due Authorization; Enforceability. Sellers have full power and
authority to enter into this Agreement, perform this Agreement and consummate
the Transaction contemplated hereby. Sellers have duly and validly executed and
delivered this Agreement. This Agreement constitutes the legal, valid and
binding obligation of Sellers, enforceable in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect which affect the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies.

          3.2. Capitalization. Upon the consummation of the Transaction (and
assuming the retirement or cancellation of the Interests), John McCawley will
own 100% of the outstanding limited liability company membership interests in
Company and, to Sellers’ knowledge, no other Person will have any right to
acquire or otherwise obtain any limited liability company membership interests
or other equity interests in Company.

          3.3. Title. Sellers have exclusive legal and valid title to the
Interests. At Closing, the Interests will be transferred and sold to Company,
free and clear of all Liens, and such transfer and sale is sufficient to
transfer Sellers’ entire interest (legal and beneficial) in the Interests to
Company, free and clear of all Liens. The Interests are not certificated.

2

--------------------------------------------------------------------------------



          3.4. Commitments. Sellers have not made any commitments to any Person
of Company resources (including cash or services) in an amount (individually or
in the aggregate) in excess of $10,000, of which they have not notified Company
in writing or reflected on Company’s books and records.

          3.5. Brokers. Sellers have not used any broker or finder in connection
with the transactions contemplated hereby, and Company shall have no liability
as a result of or in connection with any brokerage or finder’s fee or other
commission of any Person retained by Sellers in connection with the Transaction.

          3.6. No Violations. The execution and delivery of this Agreement and
the performance by Sellers of their obligations hereunder do not and will not
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any Lien upon
Sellers’ Interests pursuant to, (d) give any third party the right to modify,
terminate or accelerate any obligation under, (e) result in a violation of, or
(f) require any authorization, consent, approval, exemption or other action by
or notice to any court or administrative, arbitration or governmental body or
other third party pursuant to, any law, statute, rule or regulation or any
contract or agreement of Sellers, judgment or decree to which Sellers are
subject or by which Sellers’ Interests are bound.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF COMPANY

          Company hereby represents and warrants to Sellers the following as of
Closing:

          4.1. Due Authorization; Enforceability. Company has full power and
authority to enter into this Agreement and the Note, perform this Agreement and
the Note and consummate the Transaction. Company has duly and validly executed
and delivered this Agreement and the Note will be duly and validly executed and
delivered at the Closing. This Agreement and the Note constitute legal, valid
and binding obligations of Company, enforceable in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect which affect
the enforcement of creditors’ rights generally and by equitable limitations on
the availability of specific remedies.

          4.2. Brokers. Company has not used any broker or finder in connection
with the transactions contemplated hereby, and the Company shall have no
liability as a result of or in connection with any brokerage or finder’s fee or
other commission of any Person retained by Company in connection with the
transactions contemplated by this Agreement.

3

--------------------------------------------------------------------------------



ARTICLE V
COVENANTS

          5.1. Resignation. At Closing, Sellers will submit their resignations
from all offices and positions with Company in a form reasonably acceptable to
Company. At Closing, Sellers shall be obligated to immediately return all
Company property in their possession, including, but not limited to: (i)
personal computers or other electronic devices provided by Company; (ii) all
memoranda, notes, records, files or other documentation of information (in
whatever form or media); (iii) all proprietary or other information of Company
(originals and all copies) which is in the control or possession of Sellers; and
(iv) any and all other property of Company that is in the control or possession
of Sellers; provided, however, that Sellers shall be entitled to retain the cell
phones provided by Company, and Company hereby transfers and assigns its rights
and interest in the same to Sellers. As of Closing, Sellers will transfer the
service plan from Company to Seller’s account or cancel the service plan. Except
as specifically provided herein, Sellers acknowledge and agree that following
Closing, no amounts are due to them by Company, including, but not limited to,
salary, wages, benefits, commissions, distributions or any other payments,
rights or interests.

          5.2. Health Benefits. For a period of two (2) years following Closing,
Company shall provide, at Company’s sole cost and expense, family health
benefits to Sellers substantially similar to those currently provided to Sellers
and their family. Nothing in this provision shall require Company to remain with
its current health benefits plan solely to fulfill its obligations under this
Section 5.2.

          5.3. Condo. As soon as practicable following Closing, Company will
transfer its limited liability company interest in Howelsen Place Steamboat LLC
to Sellers, in form reasonably satisfactory to Sellers.

          5.4. Cash Balance Notification. Company shall notify Sellers within
ten (10) Business Days following the date Company has less than $750,000 in cash
or cash equivalents on hand. Beginning on January 1, 2010, Company shall not
fail, during any ninety (90) consecutive day period, to maintain cash or cash
equivalents of at least $750,000 so long as the Note is outstanding.

          5.5. Confidentiality. Sellers agree that they shall use no less than a
reasonable degree of care to protect any Confidential Information in their
possession against disclosure and will not (a) divulge any Confidential
Information or (b) use or permit to be used any Confidential Information for
their own and anyone else’s benefit. For this purpose, “Confidential
Information” shall mean, information regarding the financial condition, customer
lists, marketing strategy, names of employees, compensation amounts and
formulas, operations, proprietary information and prospects of the Company.
Confidential Information includes not only written information, but also
information transmitted orally, visually, electronically or by other means,
provided that Confidential Information shall not include any information that
becomes generally available to the public other than as a result of disclosure
by Sellers in violation of their obligations hereunder. Notwithstanding the
foregoing, Sellers may disclose Confidential Information: (i) to the extent
required by a court of competent jurisdiction or other governmental agency or
otherwise as required by applicable law, rule or regulation, provided that
reasonable notice to Company of said disclosure is provided by Sellers; and (ii)
on a “need-to-know” basis under an obligation of confidentiality to their legal
counsel and accountants.

4

--------------------------------------------------------------------------------



          5.6. Non-Compete. Sellers hereby covenant that for a period of two (2)
years (the “Cooling Off Period”) following Closing, Sellers shall not directly
or indirectly (without the prior written consent of Company and such consent may
be withheld at Company’s sole discretion) own, manage, operate, join, control,
franchise, license, receive compensation or benefits from, or participate in the
ownership, management, operation, or control of, or be employed with, a
Competitive Business. For purposes of this Section 5.6, “Competitive Business”
means any Person operating a business primarily dedicated to professional
services, consulting or research and development work in telecommunications back
office systems which are the same as or similar to those back office systems
provided by Company in any jurisdiction in which Company, its subsidiaries or
affiliates has operated, or operates during this Cooling Off Period; provided,
that if at any time Company shall default under the terms of the Note and for
only so long as Company fails to cure that default, Sellers will not be bound to
the provisions set forth in this Section 5.6.

          5.7. Non-Disparagement. Neither Company nor Sellers shall publicly
disparage, defame, slander, or otherwise speak ill of the other party hereto or
any of their directors, officers, employees, agents, representatives,
affiliates, family members, heirs, successors or assigns, or take any action
that would reasonably be expected to cause any adverse public relations or
embarrassment to any such persons or to otherwise injure or impair the
business or business prospects of any such persons.

          5.8. Non-Solicitation. Sellers hereby covenant that for a period of
two (2) years following Closing, Sellers will not directly or indirectly: (i)
employ or solicit for employment or receive the services of, any individual who
is employed by Company during the Cooling Off Period, on Closing or within a
period of six (6) months prior to Closing; (ii) induce, influence, or encourage
any employee of Company to terminate their employment with Company; (iii)
solicit or accept for their own benefit or the benefit of any other Person any
business in competition with Company from any current, or former client, or
customer of Company; or (iv) induce, influence or encourage any current Company
client or customer to cease doing business with Company; provided, that if at
any time Company shall default under the terms of the Note and for only so long
as Company fails to cure that default, Sellers will not be bound to the
provisions set forth in this Section 5.6.

          5.9. Reimbursement of Fees. At Closing, Company shall reimburse
Sellers for their counsel and accounting fees in connection with the Transaction
in an aggregate amount not to exceed $10,000.

          5.10. Inspection Rights. During the term of the Note, and upon ten
(10) business days’ prior notice to the Company, Sellers, and their tax
preparers, shall have the right, once per calendar quarter, to review the books
and records of the Company to assess its financial condition.

          5.11. Final Tax Distribution. Within thirty (30) days following
Closing, the Company shall pay to Sellers an amount equal to Sellers’ allocable
share of the net taxable income of the Company earned from January 1, 2009
through Closing multiplied by forty-one percent (41%), less the amount of
previously made distributions for income taxes for the current year, as has been
the customary practice of the Company.

5

--------------------------------------------------------------------------------



ARTICLE VI
MISCELLANEOUS

          6.1. Entire Understanding. This Agreement and the Note set forth the
entire agreement and understanding of the parties hereto and supersede any and
all prior agreements, arrangements and understandings among the parties, and
there are no other prior written or oral agreements, undertakings, promises,
warranties, or covenants respecting such subject matter not expressly set forth
herein or therein.

          6.2. Notices. Any notice, demand or request which may be permitted,
required or desired to be given in connection with herewith shall be given in
writing and directed to the following:

 

 

 

If to Company:

 

 

 

Cadence II, LLC

 

6560 S. Greenwood Plaza Blvd., Ste. 400

 

Englewood, CO 80112

 

Attn: John McCawley

 

Phone: (720) 939-4327

 

Fax: (303)

 

 

 

with a copy sent to:

 

 

 

Adam J. Agron, Esq.

 

Brownstein Hyatt Farber Schreck, LLP

 

410 17th Street, Suite 2200

 

Denver, CO 80202

 

Phone: (303) 223-1134

 

Fax: (303) 223-0934

 

 

 

If to Sellers:

 

 

 

Mr. Pat Burke and Ms. Ann Burke

 

7026 S. Magnolia Circle

 

Centennial, CO 80112

 

Phone: (___) ___-____

 

Fax: (___) ___-____

 

 

 

with a copy sent to:

 

 

 

Timothy J. Fete, Jr., Esq.

 

Perkins Coie, LLP

 

1899 Wynkoop St., Suite 700

 

Denver, CO 80202

 

Phone: (303) 291-2324

 

Fax: (303) 291-2300

6

--------------------------------------------------------------------------------



Notices shall be deemed properly delivered and received when delivered to the
primary notice party (without regard to the copied parties) (i) if personally
delivered, upon receipt or refusal to accept delivery, (ii) if sent via
facsimile, upon mechanical confirmation of successful transmission thereof
generated by the sending telecopy machine, (iii) if sent by a commercial
overnight courier for delivery on the next business day, on the first business
day after deposit with such courier service (or the third business day if sent
to an address not in the United States), or (iv) if sent by registered or
certified mail, five days after deposit thereof in the U.S. mail. Any party may
change its address for delivery of notices by properly notifying the others
pursuant to this Section 6.2.

          6.3. Further Assurances. Each of the parties hereto agree to execute
and deliver (or cause to be executed and delivered) such additional documents
and instruments and to perform such additional acts as may be necessary and
appropriate to effectuate, carry out, and perform all of the terms, provisions,
and conditions of this Agreement.

          6.4. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no provision of this Agreement shall be deemed
to confer upon other third parties any remedy, claim, liability, reimbursement,
cause of action or other right.

          6.5. Waivers. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

          6.6. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. None of the parties may assign or transfer their respective rights or
obligations hereunder without the prior written consent of the other parties.

          6.7. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Colorado
without giving effect to the principles of conflicts of law thereof.

          6.8. Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement are for convenience only and shall not be
deemed part of this Agreement or be given any effect in interpreting this
Agreement. The use of the masculine, feminine or neuter gender herein shall not
limit any provision of this Agreement. The use of the terms “including” or
“include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively. Bold references to Articles or
Sections shall refer to those portions of this Agreement. Each party has been
represented by its own counsel in connection with the negotiation and
preparation of this Agreement and, consequently, each party hereby waives the
application of any rule of law to the effect that any provision of this
Agreement shall be interpreted or construed against the party whose counsel
drafted that provision.

7

--------------------------------------------------------------------------------



          6.9. Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

          6.10. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered
(including by facsimile) to the other parties.

          6.11. Amendment. This Agreement may be amended, modified or
supplemented but only in writing signed by Company and Sellers.

          6.12. Recitals. The recitals set forth above are hereby incorporated
into this Agreement and made a binding part hereof.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

 

 

 

 

COMPANY:

 

 

 

 

CADENCE II, LLC DBA NETWORK CADENCE, a Colorado limited liability company

 

 

 

 

By:

/s/ John McCawley

 

 

--------------------------------------------------------------------------------

 

Name:

John McCawley

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SELLERS:

 

 

 

 

MR. PAT BURKE

 

 

 
/s/ Pat Burke

 

--------------------------------------------------------------------------------

 

 

 

 

MS. ANN BURKE

 

 

 
/s/ Ann Burke

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



EXHIBIT A

Promissory Note

(see attached)

--------------------------------------------------------------------------------

